DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 2020/0279900 A1, which is a prior art of record).
Regarding claim 25:
Ono discloses a display device, comprising: 
a substrate 110 (Fig. 5A and [0102]); 
a first transistor 21 (Fig. 2 and [0097]) disposed on the substrate, and including a first active pattern 120B (Fig. 5A and [0102]) having a first channel region 124 (Fig. 5A and [0102]), a first source region 125 (connected to source electrode 163, see Fig. 5A and note last line in [0099]), a first drain region 126 (connected to drain electrode 164, see Fig. 5A and last line in [0099]), and a first gate electrode 142 [0098]; 
a first insulating layer 150 (Fig. 5A and [0102]) disposed on the first transistor; 
a first electrode 164 (Fig. 5A and [0099]) disposed on the first insulating layer 150, and electrically connected to the first drain region 126, the first electrode being a continuous layer; 
a second insulating layer 170 (Fig. 5A and [0102]) having a first opening 172 (Fig. 5A and [0122]) disposed on the first electrode 164/165; 
a contact member 182 (Fig. 5A and [0102]) disposed on the second insulating layer 170, and electrically connected to the first electrode 164/165 through the first opening 172; 
a third insulating layer 190 (Fig. 5A and [0102]) having a second opening 191 (Fig. 5A and [0126]) disposed on the contact member 182; 
a pixel electrode 14 (Figs. 1, 5A and [0095]) disposed on the third insulating layer 190, and electrically connected to the contact member 182 through the second opening 191; and
an emission layer 15 (Fig. 1 and [0095]) disposed on the pixel electrode 14, wherein 
when shown in a plan view, an area of the contact member 182 is smaller than each of an area of the pixel electrode 14 and an area of the first electrode 164 (e.g., in Fig. 5A, if one considers the cross-sectional area shown for each element “182”, “14” and “164”, it is clear that an area of the contact member 182 is smaller than each of an area of the pixel electrode 14 and an area of the first electrode 164) , 
a center of the second opening 191 is not aligned with a center of the first opening 172, and when shown in cross-section, a light emitting region (i.e., exposed surface of “14” in Fig. 5A) of the pixel electrode 14 is disposed away from the contact member 182.
Therefore, Ono anticipates claim 25.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-13 are allowed because the prior art or record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 1: the first electrode being a continuous layer; a first contact member…electrically connected to the first electrode through the first opening; a pixel electrode…electrically connected to the first contact member through the second opening; and the first gate electrode overlaps the first electrode to form a capacitor; and
Claims 14-24 are allowed because the prior art or record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 14: a capacitor electrode overlapping the driving gate electrode to form a capacitor, the capacitor electrode being a continuous layer; a contact member electrically connected to the capacitor electrode through the first opening; and a pixel electrode electrically connected to the contact member through the second opening.

Remarks
The prior objection to the title is withdrawn in view of the amendment.
Applicant’s remarks have been fully considered, but with respect to claim 25, the remarks are not persuasive; accordingly, the prior rejection of claim 25 is maintained.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892